DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-11 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for ophthalmological equipment, does not reasonably provide enablement for the breadth of all broad pairs of white light, fluorescent light, and/or OCT that utilizing reflecting or refracting optics.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims without undue experimentation.
With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003);In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003) (alleged "pioneer status" of invention irrelevant to enablement determination). The instant claim pairs light sources that cover the visible spectrum or broader with optics that transmit, reflect, or refract light, i.e. broad types of illumination in combination with a functional recitation of optical components that is so broad as to swallow the entirety of available components since all optics are either transmitting, reflecting, or refracting. Indeed, even potential unknown classes of optical devices are swallowed by such a recitation, and the intended use of the preamble does nothing to restrict the breadth of the claim as a simple pair of light sources with unspecified optics. Modular is not defined by the instant specification and does not appear to confer any particular functionality of the effectively unspecified optics that would narrow the claimed invention.
One of ordinary skill in the art would thus be required to experiment unduly in order to make and use the entire scope of the invention covered by the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan (US 20110282331 A1) in view of Fink (US 20180153399 A1), Bublitz (US 20150131050 A1), and Van de Velde (US 7374287 B2).
Regarding claim 1, Brennan teaches a device for retinal imaging and/or measurement comprising: 
at least two imaging and/or measuring devices selected from a group comprising: 
a white light imaging device (¶70); 
a fluorescence imaging component (¶71); and 
an optical coherence tomography component (¶65); and 
at least one light transmitting, reflecting and/or refracting element in a light path of at least one of the at least two imaging and/or measuring devices (Fig. 1, the instrument including an interferometer i.e. beamsplitter, lenses, optical fibers; ¶68 and ¶73, sample arm thereof including a prism).
Brennan does not explicitly show that the optics are modular.
Fink teaches that modular optics are desirable in the field of ophthalmic examination (¶83-84) and contemplates modular optics for performance of multiple modalities (e.g. Fig. 5, adapter with optics for the light source). Bublitz teaches a motorized mirror for coupling in additional kinds of light, i.e. a universal illumination port (¶69). Van de Velde contemplates modular composition of scanning laser ophthalmoscope optics (C. 3, ll. 11-17) and combination of OCT therewith (C. 2, ll. 28-34) including a broadband [considered as white] light source (212). Therefore it appears known from the prior art that modularity of optics for the purpose of carrying out multiple modalities of measurement using a variety of illumination techniques is well contemplated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have followed the modularity teachings of Fink, Bublitz, and Van de Velde to have provided optics to facilitate universal (or at least multiple) illumination and thereby gained function(s) by the ophthalmic device.
Regarding claim 2, the modified Brennan teaches the device of claim 1, wherein the at least one modular element includes a mirror (¶47, ¶63, ¶66, ¶72, Claim 4, reciting mirrors of various types including a scanning mirror).
Regarding claim 3, the modified Brennan teaches the device of claim 1 wherein the at least one modular element includes a prism (¶68, ¶73).
Regarding claim 4, the modified Brennan teaches the device of claim 1, wherein the at least one modular element includes a lens (Fig. 1).
Regarding claim 5, the modified Brennan teaches the device of claim 1, wherein the at least one modular element includes a beam splitter (¶67 and Fig. 7A, 740 being a dichroic splitter).
Regarding claim 6, Brennan teaches a device for retinal imaging and/or measurement comprising: a white light imaging and/or measuring device (¶70-71); a fluorescence imaging and/or measuring device (¶71); and at least one light transmitting, reflecting and/or refracting element in a light path of at least one of the white light imaging and/or measuring device and the fluorescence imaging and/or measuring device (at least Fig. 1, the instrument including an interferometer i.e. beamsplitter, lenses, optical fibers; ¶68 and ¶73, sample arm thereof including a prism).
Brennan does not explicitly show that the optics are modular.
Fink teaches that modular optics are desirable in the field of ophthalmic examination (¶83-84) and contemplates modular optics for performance of multiple modalities (e.g. Fig. 5, adapter with optics for the light source). Bublitz teaches a motorized mirror for coupling in additional kinds of light, i.e. a universal illumination port (¶69). Van de Velde contemplates modular composition of scanning laser ophthalmoscope optics (C. 3, ll. 11-17) and combination of OCT therewith (C. 2, ll. 28-34) including a broadband [considered as white] light source (212). Therefore it appears known from the prior art that modularity of optics for the purpose of carrying out multiple modalities of measurement using a variety of illumination techniques is well contemplated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have followed the modularity teachings of Fink, Bublitz, and Van de Velde to have provided optics to facilitate universal (or at least multiple) illumination and thereby gained function(s) by the ophthalmic device.
Regarding claim 7, the modified Brennan teaches the device of claim 6, wherein the white light imaging device further comprises an optical coherence tomography imaging and/or measuring device (¶70-71).
Regarding claim 8, the modified Brennan teaches the device of claim 6, wherein the device is in the form of a binocular (¶40, Fig. 11).
Regarding claim 9, the modified Brennan teaches the device of claim 6, wherein the at least one modular element comprises at least one member selected from a group comprising: a pupil relay; a scanning mirror (¶12); a light source (¶70 ); a cylindrical lens; and/or a plate beam splitter.
Regarding claim 10, the modified Brennan teaches the device as claimed in claim 6, further comprising at least one member of a group comprising: a complementary metal oxide semiconductor (CMOS) image sensor (¶90); an infrared retina fundus image sensor (¶92); a fluorescence image sensor (implicit since imaging by fluorescence is contemplated in ¶71, ¶76); and/or a white light retina fundus image sensor (¶70-71, ¶76).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Brennan as applied to claim 6 above, and further in view of Imamura (US 20190274542 A1).
Regarding claim 11, the modified Brennan teaches the device as claimed in claim 6, but does not explicitly show the device further configured to display a fixation target comprising a 2-dimensional (2D) screen and/or a light emitting diode (LED) embedded into the device.
Imamura explicitly shows the device further configured to display a fixation target comprising a 2-dimensional (2D) screen and/or a light emitting diode (LED) embedded into the device (¶309, ¶323 and Fig. 13, 1324 fixation target including screen having light emitting diodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the fixation target of Imamura to improve the eye examination device of Brennan for the purpose of reducing motion of the eye, thus improving image clarity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872